Allow me 
to congratulate you, Sir, on your assumption of the presidency of the General 
Assembly at this session. In your election can be seen an unequivocal 
indication of rejoicing at the establishment of democracy in your country. 
It is also fitting today for us to welcome the States of Armenia, 
Azerbaijan, Bosnia and Herzegovina, Croatia, Slovenia, Georgia, Kazakhstan, 
Kyrgyzstan, the Republic of Moldova, San Marino, Tajikistan, Turkmenistan and 

Uzbekistan to our community of nations. Their participation as Member States 
guarantees observance of the principle of universality, an essential element 
of the very life and existence of the Organization. 
We congratulate Mr. Boutros Boutros-Ghali, to whom my people and country 
have had numerous occasions to express their esteem and their hopes, as he 
undertakes his difficult and very important mission as the new 
Secretary-General, continuing the brilliant work of 
Mr. Javier Perez de Cuellar. 
Last year, taking note of the dizzying acceleration of world events, we 
put forward our views on the consequences of the collapse of what was called 
the old order that was born during the cold war, and our view regarding the 
attitude that the international community should assume in the face of the new 
and emerging international situation. We said and today we have even more 
reason to reiterate that the spectacular changes in the former distribution 
of power would not necessarily lead us to the heralded new international 
order, although such changes opened up the possibility of our being able to 
achieve strict, rigorous observance of the fundamental principles of the 
Charter. That prospect gave us a sense of realistic optimism with regard to 
the future, though we never lost sight of all the negative elements in 
existence today that stand in the way of the full acknowledgement of the 
existence of a true "order". 
The success of the effective functioning of the mechanisms of collective 
security that were put into operation during the Gulf crisis is not enough. 
The important point is, essentially, that each and every one of the States of 
the international community should, in accordance with its capability for 
action and hence with its responsibilities, adapt its conduct to the 

principles of the Charter, which are the basic principles of law and ethics; 
and those principles should be strictly complied with, making of that form of 
conduct a consistent practice. 
This year we find ourselves facing a new and grave quaking of 
international security as a result of the outbreak in Europe of the most 
brutal conflict to take place on the old continent since the Second World 
War. In our view, it is the responsibility of the international community, in 
the face of that situation, to ensure the finding of a solution that goes 
beyond the national interests involved and beyond consideration of our 
geographical distance from or proximity to the conflict. 

We view with grave concern the atrocities that have been committed, the 
reports of the concentration of civilians in detention camps, as well as the 
horrendous violations of human rights and the persistent disregard for 
international humanitarian law that are taking place in that region. 
We see how cardinal principles of international law are being violated, 
such as territorial integrity and sovereignty, which leads to disregard for 
the true and genuine meaning of self-determination. Furthermore, we view with 
alarm the extraordinary introduction of the racial factor into international 
relations and the emergence of the invocation of doctrines such as that of 
"ethnic cleansing" to justify serious violations of international law and of 
human rights. 
We therefore once again most forcefully reiterate our condemnation of 
those practices and our exhortation to implement steps collectively worked 
out, in the context of international law, that enhance the effectiveness of 
United Nations mechanisms across the board. 
The decision adopted by the General Assembly on 19 September as to the 
status of the Federal Republic of Yugoslavia (Serbia and Montenegro) in the 
United Nations was supported by Uruguay. It was the only position that could 
indeed be taken in the light of the circumstances. This did not involve a 
case of exclusion, nor a situation such as those envisaged under Articles 5 
and 6 in the Charter, but rather involved the finding that it was impossible, 
on the basis of incontrovertible facts, that that State could automatically 
take over the seat of the former Socialist Federal Republic of Yugoslavia. 
This means that the new State will have to apply for admission as a Member of 
the United Nations, pursuant to the provisions of Article 4 of the Charter. 

The situation in that region, along with the tragedy being endured in 
Somalia and elsewhere, compels us to reaffirm the duty, based on the 
principles of solidarity and cooperation, to provide humanitarian aid. That 
duty, which implies an acknowledgement of the corresponding right, must be 
conceived of and implemented within the context of international law, without 
doing violence to other essential principles. Humanitarian aid must be 
decided upon by competent international bodies, by implementation of law, and 
must not serve as a cover for disguised or veiled forms of unlawful 
intervention, whether on an individual or a collective basis. 
We welcome the encouraging turn that in recent weeks has been taking 
place in the talks aimed at bringing the peace process in the Middle East back 
on track. The traditional and unswerving friendship of the Uruguayan people 
with the Arab and Jewish peoples, along with the excellent diplomatic 
relations our Government maintains with the Arab countries and with the State 
of Israel, are all factors that induce us to lend our vigorous support to the 
common guest for peace in that region, a peace that must be based on 
guaranteed security for all the States in the region, on respect for 
territorial integrity, on the right to self-determination of all peoples and 
on the full applicability of human rights. 
The Government of Uruguay here reaffirms its determination to contribute 
to peaceful and harmonious fellowship between Arabs and Jews, both essential 
protagonists of civilization, and reaffirms as well its commitment to 
deepening its ties with the States of the Middle East. 
We have before us an invaluable working document prepared by the 
Secretary-General. That document, with whose principles and approach we fully 
agree, gives rise to thoughts that we cannot fail to voice here. 

In this day and age, faced as we are with the global dimensions of the 
problems of peace and security, and confronted with situations that demand 
universal answers situations that it is impossible to cope with through 
partial or territorially limited approaches, such as issues relating to the 
environment, drug trafficking and terrorism we must rethink the question of 
sovereignty: not so as to weaken its essence, which continues to represent 
the underpinning of our international Organization, but rather to adapt it to 
current requirements, which are necessary for us to build a world based on 
peace and solidarity, and to act on the basis of the defence and protection of 
the interests of the global community as a whole, a precept that, according to 
Francisco de Vitoria, lies at the roots of the rights of peoples. This 
concept of humanitarianist universalism precludes the recognition of any 
legitimacy in the exercise of power by any individual Power outside the 
framework of international law. 
The report entitled "An Agenda for Peace" (A/47/227) presents in an 
organic and intelligent fashion a set of proposals to implement, within the 
new international context, a systematic process of preventive diplomacy. We 
fundamentally share its goals and the essential aspects of the global view 
upon which it draws. 
We must give the Secretary-General the political backing he needs for him 
to act with the necessary flexibility and effectiveness, in line with the 
concepts that he has set forth. 
We agree with the need to seek a greater balance between the Security 
Council and the General Assembly. Moreover, we welcome the fact that this 
report incorporates a proposal that Uruguay has always advocated, namely the 
wish that all our Member States unreservedly accept the competency of the 
International Court of Justice. 

We do not doubt the need to strengthen peace-keeping operations. In that 
connection, our country intends to preach by example. Uruguay has now 
increased to unprecedented levels the number of members of its armed forces 
and police forces made available to the United Nations, as measured against 
the size of our military forces and our population. By way of example, more 
than 900 members of our armed forces are currently participating in the 
peace-keeping operations in Cambodia, and a general from our Republic is 
commanding the United Nations contingent in Kashmir. 
To consolidate and guarantee international security, there can be no 
delay in moving ahead with the process of disarmament that is currently under 
way. It must be expanded integrally in breadth and in depth. 
We must halt any new spiralling of the arms race, whether this be on the 
global, regional or local level. Along those lines, Latin America and the 
Caribbean have been marking this particular phase in the evolution of 
international relations with a noteworthy effort to complete what in and of 
itself already constitutes a vast zone of peace. 

I should like to highlight the notable effort undertaken by Latin 
America, in which Uruguay has participated actively from the very outset, to 
amend the Tlatelolco Treaty in such a way as to enable Cuba to sign it, 
Argentina to ratify it and Brazil and Chile to submit their reservations to 
it. These amendments, which have already been adopted and have also resulted 
in France's ratification of Additional Protocol I, have ensured that the first 
nuclear-weapon-free zone, covering all of Latin America and the Caribbean, has 
come into real, total and full existence. 
Uruguay firmly supports the adoption of the Convention on chemical 
weapons developed by the Disarmament Conference. 
The mushrooming of regional armed conflicts compels us to give thought to 
new or renewed forms of cooperation in and coordination of world-wide and 
regional efforts to resolve differences and to enable us to act in the face of 
threats to and aggression against peace and security. Latin America, which 
today is a continent of peace and is resolving territorial or border disputes 
by legal and peaceful means, where there are no morbid outbreaks of xenophobia 
and racial hatred, and which is fighting, as never before in its history, to 
solve the problems of its indigenous peoples and of human rights, has a 
particular talent for setting up this necessary world-wide and regional 
coordination. The recent judgment handed down by the International Court of 
Justice concerning a territorial dispute between Honduras and El Salvador, and 
accepted by both parties; the submission to an arbitration tribunal of a 
border dispute between Argentina and Chile; and the new and positive spirit 
reigning in the dialogue between Ecuador and Peru aimed at solving the 
long-standing conflict that has pitted these two fraternal countries against 
each other bear witness to the example Latin America is setting. 

The duty all the States that make up the international community have to 
guarantee and protect human rights does not flow only from the international 
obligations that result from treaties in force; respect for human rights is 
born of the United Nations Charter and of the Universal Declaration. 
Furthermore, it is a principle of jus cogens which, if violated, entails 
international answerability and renders null all legal instruments contrary to 
this imperative law which originates in the will of the international 
community as a whole. The protection of human rights at world and regional 
levels has made signal progress in the law of nations of today, and the 
process of improvement must continue. 
It is not, however, solely by developing international instruments for 
the protection of human rights that we shall achieve generalized respect for 
human rights. We must work hard to universalize a culture of human rights 
that would uproot from people's minds and behaviour intolerance, violence, 
hatred, and contempt for the dignity that each and every individual on the 
planet naturally has. The affirmation and dissemination of that culture of 
human rights is the great challenge that mankind must meet in the decades 
ahead. 
The resurgence amongst us, in what for us is the cradle of Western 
civilization, of racism, racial intolerance and animosity rooted in ethnic, 
religious and cultural differences is cause for great alarm. These 
manifestations are compounded by episodes, not that far distant 
geographically, of forced population transfers, the appearance of detention 
camps and the commission of atrocities and practices that once again amount to 
a shameful blot on our contemporary civilization. The international community 
cannot close its eyes to these things, nor fail to act in the face of this 
terrible and unacceptable situation. 

Uruguay hopes that the holding of the forthcoming World Conference on 
Human Rights will be a historic landmark for the future in terms of respect 
for fundamental human rights and freedoms. 
Global stability is generally and permanently threatened by the vast 
amount and extent of grinding poverty. Apart from the fundamental, ethical 
reasons that inspire us all, there are security considerations that should 
make us tackle this widespread situation as a whole. This is why the 
countries of Latin America and the Caribbean have decided to support the 
initiative put forward by our sister republic of Chile that a world summit on 
social development should be held in 1995. We welcome the fact that this 
concern caused this initiative to be included in the "Agenda for Peace" 
(A/47/277) put before us by the Secretary-General, and that it has been 
approved by the Economic and Social Council. 
Because of its modi operandi that pay no attention to frontiers and 
because of the way it is organized, drug trafficking has become one of the 
most serious types of international crime. Uruguay insists that this form of 
modern-day aggression must be combated in all its various phases and 
manifestations. The capacity of the United Nations to act must be 
strengthened in such a way as to complement and assist the concerted action 
which our own countries must take by means of regional as much as global 
bilateral and multilateral instruments. 
The need to achieve economic development on terms compatible with 
conserving the environment is a priority objective for our country. We are 
concerned at the fact that the Rio Conference did not result in the adoption 
of more specific and effective commitments. What concerns us far more, 
however, is the risk that the principles enshrined in the Rio Declaration and 

in the programme of action agreed upon in Agenda 21 might remain a kind of 
catalogue of good intentions without any practical and effective application. 
The solemn adoption of those documents, and even the signing of the 
Conventions on biodiversity and climatic change, which Uruguay will shortly 
ratify, are not going to halt the progressive deterioration in the 
environment. Although those documents are major contributions, the polluting' 
activities that threaten our present and jeopardize our future have not 
stopped with their signing and will not stop once their hopefully rapid entry 
into force has occurred. 

We are all aware that the success or the failure of the process of the 
United Nations Conference on Environment and Development (UNCED) hinges on the 
total and effective implementation of those commitments. 
The road to Rio was difficult. However, more arduous still will be the 
road to be travelled from Rio on. States will have to shoulder their legal 
responsibilities and to implement the actual measures laid down in Agenda 21. 
Governments will have to agree to transform into legally binding obligations 
the principles of conduct, liability and compensation emanating from the 
Stockholm Declaration and later endorsed and developed in the Rio Declaration, 
which are considerably more than moral obligations. While today they are 
obligations stemming from international ordinary law, they are, moreover, 
authentic criteria embodied in jus cogens, and are valid eroa omnes. 
However, notwithstanding the foregoing, it is time to avoid ambiguous 
interpretations as to the real juridical value of these obligations. The 
President of Uruguay, in his address delivered at the Rio Conference, stated 
the determination of my country to propose the codification of those 
principles in a binding legal instrument. We will consider the most opportune 
time and place for giving practical effect to our initiative, even 
contributing a draft convention. 
At the same time, this approach will have to be complemented by 
implementation of the plan of action agreed upon in Agenda 21. We know this 
objective implies collecting huge financial resources and adopting large-scale 
measures of technology transfers. We trust that the developed countries that 
have accepted the principle of shared but differentiated responsibility will 
find the political will needed for taking the lead in this effort. While 
appearing to be a great sacrifice, this action is an investment that brooks no 
delay for preserving the present and ensuring the future. 

Specific proof of Uruguay's priority interest in environmental problems 
is that we have agreed that the next meeting of the Contracting Parties to the 
Basel Convention on Toxic and Hazardous Wastes should be held in our country. 
The changes that have been progressively noted in the political arena 
stand in dramatic contrast to the adverse trends that are ever more 
exacerbating international economic relations. We view with concern the fact 
that the crucial issue of development would appear to have been relegated to 
the back-burner amongst issues on the international economic agenda. 
Just as early in the 1980s the problem was the external debt situation in 
the developing countries, at the beginning of the 1990s one can say that it is 
the inconsistencies in the macroeconomic and trade policies that jeopardize 
world economic growth and international monetary stability. 
While the developing countries are redoubling their efforts at achieving 
adjustment, liberalization, deregulation and adaptation to new world 
realities, recessionary trends and low rates of growth in the industrialized 
countries, their bloated budgetary deficits, their increasing levels of 
indebtedness, the resurgence of their protectionist policies and the lack of 
coordination among their monetary and parity policies are factors creating 
major counterweights to any revitalization of the world economy, to any 
increase in trade and change in trade policy and to world-wide capital flows. 
All this highlights the need for a better analysis and greater 
coordination of economic policies the world over. 
In recent years we have witnessed a major process of reorganization in 
world trade, owing to two major trends unfolding side by side. On the one 
hand, efforts have been made in the context of the Uruguay Round aimed at 
guaranteeing an open international marketplace through a process of 

liberalizing and expanding trade, while strengthening multilateral rules and 
discipline within the context of the General Agreement on Tariffs and Trade 
(GATT). On the other hand, great economic blocs have emerged, in whose hands 
are concentrated most of the world's wealth, major trade flows, investment 
flows and flows of technological know-how. If these blocs wish to move 
towards development and general progress, they will have to evolve as open 
markets. 
I am convinced this evolution will depend on what happens or fails to 
happen in the Uruguay Round of multilateral trade negotiations of GATT, which 
today have become all but paralysed and are seriously jeopardized. 
Failure in the Uruguay Round would be very serious and would trigger 
serious adverse repercussions for the world economy as a whole. It would send 
an extremely negative signal to economic operators, would open the doors to 
unilateralism and to relations based upon power, and would lead to an 
escalation of protectionism and an intensification of trade conflicts. 
Thus, we must urgently call upon all participants in the Uruguay Round 
and, in particular, to those countries responsible for the main disagreements 
pending, to join their efforts and to make their positions more flexible so as 
to conclude the negotiations quickly and satisfactorily, with equitable 
results that would promote the liberalization of trade and avoid protectionist 
discrimination. 
Within the United Nations, the current process of revitalization and 
restructuring the Organization in the economic and social fields must be seen 
as constructive. In this regard, we welcome the results of the eighth session 
of the United Nations Conference on Trade and Development (UNCTAD) and those 
of the first meeting of the revamped Economic and Social Council, held in 
New York last July. 

This process of revitalization must be pursued and intensified. The 
United Nations cannot stay on the sidelines of policy formulation with regard 
to the most important economic, financial and trade issues. What is urgently 
needed is a determined effort aimed at institutional and operational 
revitalization and the restoration of the indispensable credibility of the 
United Nations so that the Organization can fill the great institutional void 
that currently exists in the field of international economic relations and can 
successfully discharge its responsibilities. 
Only thus will we manage to lay the groundwork for the more constructive 
and effective international cooperation that would make it possible to halt 
and reverse the adverse trends that prevail in the economic field. In this 
regard, my country gives particular importance to the role UNCTAD is called 
upon to play as the forum to further international economic relations that are 
conducive to development. 

I cannot fail to mention the major effort my country has been making, 
together with Argentina, Brazil and Paraguay, to establish a common market of 
the South in 1995. The various processes laid down in the Treaty of Asuncion 
and in the timetable adopted by the Presidents of the four States parties at 
the meeting in Las LeSas, Argentina, are being fully implemented. Thus, the 
process of subregional integration has already become the axis round which 
revolve our policies of development, renewal, openness and modernization, 
prompting us to look to the future with renewed optimism and conviction. 
Uruguay, a State that cherishes peace, a founding Member of the United 
Nations, respectful of a democratic and pluralist law based on solidarity, is 
today taking part in this Assembly in the same spirit as always determined 
to cooperate in building a world governed by the law of nations, just and 
peace-loving, with a universal international Organization capable of ensuring 
development and human rights while effectively and actively guaranteeing peace 
and security. 
